[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                           _____________________________         FILED
                                                        U.S. COURT OF APPEALS
                                    No. 06-14893          ELEVENTH CIRCUIT
                                                              May 27, 2008
                           _____________________________
                                                           THOMAS K. KAHN
                                                                CLERK
                             D. C. Docket No. 06-00025 CV-3

CLIVE BROWN,

                                                                   Plaintiff-Appellant,

       versus

WARDEN MICHAEL PUGH,
FNU MONTFORD,
H.S. Administrator,
FNU ROY, Physician,

                                                                   Defendants-Appellees.

                              _________________________

                      Appeal from the United States District Court
                         for the Southern District of Georgia
                          ___________________________

                                       (May 27, 2008)

Before EDMONDSON, Chief Judge, PRYOR, Circuit Judge, and JOHNSON,*
District Judge.


  *
     Honorable Inge P. Johnson, United States District Judge for the Northern District of Alabama,
sitting by designation.
PER CURIAM:

      The judgment is AFFIRMED. See Alba v. Montford, 517 F.3d 1249 (11th

Cir. 2008).




                                     2